By the Court, Lacy, J. This is an application, in behalf of the petitioner, for a writ of mandamus from this Court ¡o the jusfices of the County Court of Pulaski, commanding them to take jurisdiction, and proceed to adjudicate in the premises, in a case between petitioner and the county. The record is somewhat confused, and seems to be contradictory, but it shows these facts: that the petitioner presented his claim against the county of Pulaski, for allowance of certain fees, as sheriff of the county, under the territorial government, and that he offered to adduce proof to establish his claim, and the Court refused to hear the testimony or make the allowance, unless the petitioner would release all errors that might be in a judgment, recovered by the county against him, in the Pulaski Circuit Court, which he refused to do. To this opinion of the Court, in refusing to make the allowance, the petitioner excepted, and filed his bill of exceptions, which contains the evidence he offered at the trial. It is perfectly manifest, that the County Court had jurisdiction of the case submitted to them, and it was their duty to proceed and determine the same, according to law and evidence; and they possess no power to encumber the plaintiff’s right to a recovery, by making it a precedent condition that he should release errors upon a judgment, obtained against him by the county, in the'Pulaski Circuit Court. The record of that case was not before the County Court, and it is not shown to have any connection with the present case. If the county justly owes him the amount claimed, the Court are bound to allow it. It cannot close its doors against suitors, or refuse to hear evidence in support of their claims, nor so encumber their remedies as to impair their vested rights. These principles are so just and obvious, that their simple statement demands the assent of all minds; and, therefore, we deem it unnecessary to add any thing further in support of them. Consequently, we hereby direct that a peremptory mandamus be issued.